IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-30567
                        Conference Calendar



KIM POWELL,

                                         Plaintiff-Appellant,


versus

DARYL DUPLESSIE, Court Reporter,

                                         Defendant-Appellee.


                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                        USDC No. 95-CV-3867
                        - - - - - - - - - -
                          October 23, 1996
Before POLITZ, Chief Judge, and JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Louisiana prisoner Kim Powell, #111068, appeals from the

dismissal of his 42 U.S.C. § 1983 claim for failure to state a

claim.   Powell contends that his constitutional rights were

violated when the state-court court reporter did not provide him

with a requested state-court transcript within a reasonable time.

     Determination whether Powell was prejudiced by the court

reporter’s failure would require us to examine the contentions

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                             No. 96-30567
                                 - 2 -

with which Powell hopes to undermine his state-court conviction.

Success on Powell’s underlying claims would call his conviction

into question; Powell has no § 1983 cause of action on those

claims until he demonstrates that his conviction has been

invalidated.     Heck v. Humphrey, 512 U.S. 477, 512, 114 S. Ct.
2364, 2372 (1994).    Because Powell has no cause of action

regarding his substantive claims, he has no cause of action

regarding the delay in providing him with a transcript.

     AFFIRMED.